******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           JOHN M. INGRAM v. STATE OF
              CONNECTICUT ET AL.
                    (AC 36290)
           DiPentima, C. J., and Alvord and Bishop, Js.
       Argued March 10—officially released October 13, 2015

   (Appeal from Superior Court, judicial district of
                Hartford, Lobo, J.)
  Jodi Zils Gagne, for the appellant (petitioner).
  Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Gail Hardy, state’s attor-
ney, and Tamara Grosso, assistant state’s attorney, for
the appellee (named respondent).
                          Opinion

   PER CURIAM. In this appeal involving a petition for
a new trial, the petitioner, John M. Ingram, appeals from
the summary judgment rendered by the trial court in
favor of the respondent state of Connecticut.1 The peti-
tioner contends that the court improperly concluded
that the action was barred by res judicata. We disagree
and, accordingly, affirm the judgment of the trial court.
   The court’s memorandum of decision details the fol-
lowing facts and procedural history. On April 23, 2009,
the petitioner was convicted by a jury of robbery in the
first degree in violation of General Statutes § 53a-134
(a) (3). The court sentenced the petitioner to twenty
years imprisonment.2
   At the time of the petitioner’s criminal trial, his trial
counsel did not have a copy of a police report entitled
‘‘Supplement 3.’’ At the trial, East Hartford Police Offi-
cer Todd Mona testified that he wrote Supplement 3
shortly after the petitioner was arrested, but that the
report was subsequently lost. The petitioner obtained
a copy of Supplement 3 in January, 2011, approximately
twenty months after his conviction. The petitioner then
discovered that Supplement 3 was actually a duplicate
of Supplement 1, a police report written by East Hart-
ford Police Officer James O’Connor.
   The petitioner filed his third amended petition for a
writ of habeas corpus on January 3, 2013. In that peti-
tion, the petitioner argued that his due process rights
were violated by the respondent’s failure to disclose
materially favorable evidence, namely, Supplement 3.
Furthermore, the petitioner argued that Supplement 3
was newly discovered evidence and would have
resulted in the petitioner being acquitted of the robbery
charge. On February 19, 2013, following a full eviden-
tiary hearing, the habeas court denied the petitioner’s
request for habeas corpus relief.
   On February 22, 2013, following the habeas court’s
denial of his petition for a writ of habeas corpus, the
petitioner filed a revised amended petition for a new
trial. In this petition, the petitioner based his quest for
a new trial on three claims: (1) Supplement 3 was newly
discovered evidence; (2) the respondent had sup-
pressed Supplement 3; and (3) Mona’s false testimony
affected the verdict of the jury. On February 28, 2013,
the respondent filed its answer, pleading the special
defense of res judicata. On April 29, 2013, the respon-
dent moved for summary judgment, alleging that the
doctrine of res judicata barred the petitioner from reliti-
gating issues that already had been decided adversely
to him by the habeas court, and that, accordingly, there
were no genuine issues of material fact for the trial
court to decide.
  On May 20, 2013, a hearing was held on the respon-
dent’s motion for summary judgment and on September
12, 2013, the trial court issued its memorandum of deci-
sion granting the respondent’s motion. The court held,
inter alia, that the habeas court found that ‘‘Supplement
3 provides no evidence beneficial to the petitioner
because it was merely a duplicate of another report
already known and available to the petitioner at the
time of his criminal trial’’; that ‘‘[a]ny inconsistency in
the criminal trial testimony as to the content of [Supple-
ment] 3 was insignificant’’; and that ‘‘[g]iven the moun-
tain of incriminating evidence against the petitioner,
the confusion surrounding Supplement 3 was inconse-
quential.’’ This appeal followed.
   On appeal, the petitioner claims that the trial court
improperly granted the respondent’s motion for sum-
mary judgment based on the doctrine of res judicata.
‘‘Our review of [a] trial court’s decision [on a] motion
for summary judgment is plenary. . . . [Likewise] [t]he
applicability of res judicata . . . presents a question
of law over which we employ plenary review.’’ (Internal
quotation marks omitted.) Mulero v. Board of Educa-
tion, 142 Conn. App. 808, 811, 66 A.3d 929 (2013).
‘‘Under the doctrine of res judicata, or claim preclusion,
a former judgment on a claim, if rendered on the merits,
is an absolute bar to a subsequent action on the same
claim.’’ (Internal quotation marks omitted.) Id., 810.
   Our examination of the record reveals that the issue
of Supplement 3 and its effect on the underlying crimi-
nal trial was fully decided in the petitioner’s prior
habeas proceeding. The habeas court held an eviden-
tiary hearing on the merits of this issue and concluded
that, given the overwhelming evidence against the peti-
tioner, the confusion surrounding Supplement 3 was
inconsequential. Thereafter, the trial court properly
determined that this issue was barred from relitigation
by the principles of res judicata. On the basis of the
foregoing, we conclude that the trial court properly
granted the respondent’s motion for summary
judgment.
      The judgment is affirmed.
  1
    In addition to the named respondent, which, for purposes of convenience,
we refer herein to as the respondent, also named as a party in the present
appeal is Edward Narus, a senior assistant state’s attorney.
  2
    This court affirmed the petitioner’s judgment of conviction in State v.
Ingram, 132 Conn. App. 385, 31 A.3d 835 (2011), cert. denied, 303 Conn.
932, 36 A.3d 694 (2012).